DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the driving method of an optical element of claim 1, in particular the limitations of in response to an instruction to control the liquid crystal layer to switch from the first state to the second state: controlling a power-supply device to apply a medium voltage that is greater than the voltage of the first state and less than the voltage of the second state, wherein the medium voltage is greater than or equal to a critical voltage and less than a back-flow voltage; and subsequently controlling the power-supply device to apply the voltage of the second state. The prior art does not disclose or suggest the optical element of claim 14, in particular the limitations of in response to an instruction to control the liquid crystal layer to switch from the first state to the second state: apply a medium voltage to the liquid crystal layer, wherein the medium voltage is greater than the voltage of the first state and less than the voltage of the second state, and wherein the medium voltage is greater than or equal to a critical voltage and less than a back-flow voltage; and subsequently apply the voltage of the second state. 
The closely related prior art, Kaifu et al. (US 20130135543) discloses (Figs. 1-16) a driving method of an optical element which comprises an active liquid crystal layer (310) having an optical axis and including a liquid crystal compound (M), wherein the liquid crystal layer is 
However, the prior art does not disclose or suggest the driving method of an optical element of claim 1, in particular the limitations of in response to an instruction to control the liquid crystal layer to switch from the first state to the second state: controlling a power-supply device to apply a medium voltage that is greater than the voltage of the first state and less than the voltage of the second state, wherein the medium voltage is greater than or equal to a critical voltage and less than a back-flow voltage; and subsequently controlling the power-supply device to apply the voltage of the second state. Claim 1 is therefore allowed, as are dependent claims 2-13. The prior art does not disclose or suggest the optical element of claim 14, in particular the limitations of in response to an instruction to control the liquid crystal layer to switch from the first state to the second state: apply a medium voltage to the liquid crystal layer, wherein the medium voltage is greater than the voltage of the first state and less than the voltage of the second state, and wherein the medium voltage is greater than or equal to a critical voltage and less than a back-flow voltage; and subsequently apply the voltage of the second state. Claim 14 is therefore allowed, as are dependent claims 15-17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES S CHANG/Primary Examiner, Art Unit 2871